DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-19 are pending in the application.
Priority
This application claims priority to U.S. Provisional Application No. 62/943,098, filed December 3, 2019; and U.S. Provisional Application No. 63/015,937, filed April 27, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer characterized by oncogenic ALK fusions and/or oncogenic ALK mutations, does not reasonably provide enablement for treatment of all forms of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, include those described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating cancer in a subject (claim 18) comprising administering an effective amount of the compound of formula I of claim 1. Thus, the claims taken together with the specification imply that any type of cancer would be successfully treated by practicing the claimed method. 
There are hundreds of different types of cancers currently known, including, but not limited to acute lymphoblastic leukemia, acute myeloid leukemia, adrenocortical carcinoma, anal cancer, cancer of the appendix, astrocytomas, skin cancers (basal cell carcinoma, melanoma, etc.), bile duct cancer, bladder cancer, bone cancer, brain tumors (brain stem glioma, tumors of the central nervous system, craniopharyngioma, ependymoblastoma, medulloblastoma, etc.), breast cancer, bronchial tumors, Burkitt lymphoma, cervical cancer, chronic lymphocytic leukemia, colon cancer, colorectal cancer, carcinoma of the bile duct, endometrial cancer, esophageal cancer, Ewing sarcoma, gallbladder carcinoma, stomach cancer, germ cell tumors, glioma, hairy cell leukemia, heart cancer, hepatocellular cancer, Hodgkin's lymphoma, islet cell tumors, renal cancer, Kaposi sarcoma, lung cancer, liver cancer, mesothelioma, cancers of the oral cavity, multiple myeloma, neuroblastoma, Non-Hodgkin's lymphoma, ovarian cancer, pancreatic cancer, parathyroid cancer, penile cancer, pituitary tumors, prostate cancer, cancer of the rectum, various sarcomas, testicular cancer, thyroid cancer, uterine cancer, and vaginal and vulvar cancer. The scope of the claims is very broad, given that the claims include treatment of any type of cancer.
(3) The state of the art and (4) the predictability or unpredictability of the art:
Lorlatinib is an oral small molecule inhibitor of anaplastic lymphoma kinase (ALK) developed by Pfizer for treatment of ALK-positive non-small cell lung cancer (see Syed, Drugs 2019 79:93-98).  The compound is specifically designed to overcome TKI-resistant ALK mutations (Syed p. 93 col. 1 par. 2).  Lorlatinib received US FDA accelerated approval in November 2018 under priority review status for treatment of patients with ALK-positive metastatic NSCLC whose disease has progressed on crizotinib and at least one other ALK inhibitor for metastatic disease of progressed on alectinib or ceritinib as the first ALK inhibitor therapy for metastatic disease (Syed p. 93 col. 2 par. 1).  
According to Hwang (Investigational New Drugs 2020 38:1282-1291) (p. 1283 col 1 par. 3), several studies has suggested that inhibition of ALK impedes the growth of ALK-positive ALCL cells.
According to Pastor (Critical Reviews in Oncology/Hematology 2019 138:38-43) (p. 41 col. 2 par. 4), the results of preclinical studies of loratinib suggest that it has potential in treatment of crizotinib-resistant ALK-driven neuroblastoma and may be effective as a single agent treatment.
However, according to Gadgeel (Current Treatment Options in Oncology 2017 18(36):1-12) (p. 5 par. 1) loratinib demonstrated anti-tumor activity only in tumors with ALK resistance mutations and lacked activity if ceritinib-resistant tumors without ALK mutations.
Further, Sakamoto (Cancer Cell 2011 19(5):679-690) teaches that the ALK inhibitor CH5424802 was evaluated for activity against various tumors (Abstract; p. 680, left column, last paragraph-right column, top paragraph). While CH5424802 effectively inhibited the growth of tumor cell lines expressing EML4-ALK such as the NSCLC line NCI-H2228, and two lymphoma cell lines expressing ALK, this drug was not effective towards ALK fusion-negative cell lines, such as A549 cells or HDLM-2 lymphoma cells (p. 680, right column, 2nd paragraph-p. 681, left column, top 2 lines). Although CH5424802 caused tumor regression in the NCI-H2228 model, “CH5424802 had practically no anti-tumor effect in the xenograft model of A549, an NSCLC cell line that does not express ALK fusion” (see p. 681, left column-right column, top 4 lines).
While Applicants have shown that compounds of claim 1 have activity as ALK inhibitors in vitro and in vivo, and evidence exists to show the possible efficacy of ALK inhibitors towards treatment of ALK-positive cancer mediated by oncogenic anaplastic lymphoma kinase (ALK) fusions and/or oncogenic ALK-mutations, based on the contents of the prior art (vide supra) it is highly unlikely that any and all types of cancer would be successfully treatable by the claimed method.  As a result, the ordinary artisan would reject on its face any universal regimen claiming treatment of all forms of cancer, as currently claimed.
(5) The relative skill of those in the art, (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The relative skill of one in the art is expected to be high, such as that of an MD. However, the claims are directed to treatment of any type of cancer; as discussed previously, there is significant unpredictability regarding universal cancer treatments. 
The specification provides support for treating cancer characterized by oncogenic ALK fusions and/or oncogenic ALK mutations. The Applicants have provided no data to support the claimed method for treating any and all forms of cancer.  One of relative skill in the art would be required to practice undue experimentation to determine which types of cancer would be successfully treated with the claimed method.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to evidence in the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification and in the existing prior art for treatment of all forms of cancer, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
It is suggested that Applicants amend claim 18 to recited a method of treatment of cancers characterized by oncogenic ALK fusions and/or oncogenic ALK mutations, or the like.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,142,533 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the patent are drawn to a compound, salt thereof, or composition thereof that reads on the currently-claimed compound of generic formula I and dependent claims as cited.  Regarding claims 18-19, while the cited patent does not explicitly claim a method of treating cancer by administration of a compound reading on the current claims, to reject these claims, the examiner looked to Sun Pharmaceutical Industries, LTD. v. Eli Lilly and Company, which states the following:
[s]imilarly, in Pfizer, the earlier patent claimed several compounds and the specification disclosed their use in treating inflammation and inflammation-associated disorders. 518 F.3d at 1363 & n.9; see U.S. Patent No. SUN PHARMACEUTICAL v. ELI LILLY 85,563,165 (“’165 patent”), at [57], col.1 ll.11-14, col.3 ll.3-27. The later patent then claimed a method of using these compounds for treating inflammation, inflammation-associated disorders, and specific inflammation-associated disorders, including arthritis, pain, and fever. Pfizer, 518 F.3d at 1363 & n.9; see U.S. Patent No. 5,760,068 (“’068 patent”) col.97 l.49-col.108 l.29. After rejecting the patentee’s objection to our consideration of the specification of the earlier patent, we determined that the later patent “merely claims a particular use described in the [earlier] patent of the claimed compositions of the [earlier] patent.” Pfizer, 518 F.3d at 1363 & n.8. As such, we concluded that the asserted claims of the later patent were not “patentably distinct” from the claims of the earlier patent, and thus the later patent was invalid for obviousness-type double patenting. Id. at 1368.
As the specification in the cited patent (Abstract and throughout) discloses use of the same compounds for treatment of cancer, the asserted claims of the current patent are not patentably distinct from the cited claims of the earlier patent, and the obviousness-type double patenting rejection of claims 18-19 is clearly justified.
Claims 1-19 appear to free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625